                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 GRACE LAND II, LLC, et al.                          :           CIVIL ACTION
                                                     :
    v.                                               :           No. 18-5413
                                                     :
 BRISTOL TOWNSHIP, et al.                            :

                                               ORDER

         AND NOW, this 30th day of September, 2019, upon consideration of Defendants Bristol

Township, Bristol Township Zoning Hearing Board (ZHB), Craig Bowen, William McCauley,

and Thomas Scott’s (collectively, Individual Defendants) Motion to Dismiss Pursuant to Fed. R.

Civ. P. 12(b)(6) and Motion to Strike Pursuant to Fed. R. Civ. P. 12(f), Plaintiffs Grace Land II,

LLC (Grace Land) and Daybreak Treatment Solution’s (Daybreak) opposition thereto, the parties’

presentations at the April 10, 2019, oral argument on the Motion, and for the reasons set forth in

the accompanying Memorandum, it is ORDERED the Motion (Document 12) is GRANTED in

part and DENIED in part as follows:

         1.    Plaintiffs’ claims for injunctive relief against all Defendants in Counts I, II, & III are

               DISMISSED as moot.

         2.    Plaintiffs’ equal protection claim in Count I is DISMISSED without prejudice.

         3.    Plaintiffs’ claims as against the Individual Defendants in their official capacities in

               Counts I, II, & III are DISMISSED with prejudice.

         4.    Plaintiffs’ claim under the Rehabilitation Act against the Individual Defendants in

               their individual capacities in Count III is DISMISSED with prejudice.

         5.    Plaintiffs’ claim under the Americans with Disabilities Act against the Individual

               Defendants in their individual capacities in Count II is DISMISSED with prejudice.

         6.    Defendants’ Motion to Strike is DENIED.
       7.     The balance of the Motion is DENIED.

       Plaintiffs shall have until October 14, 2019, to inform the Court whether they intend to file

a second amended complaint correcting the pleading deficiencies identified in the accompanying

Memorandum as to any claims dismissed without prejudice. Failure to notify the Court within the

time permitted will result in the issuing of a scheduling order on Plaintiffs’ surviving claims and

dismissal of such claims with prejudice.

       It is further ORDERED Plaintiffs’ unopposed Second Motion to Supplement the Record

on Defendants’ Motion to Dismiss (Document 18) is GRANTED.



                                                    BY THE COURT:


                                                     /s/ Juan R. Sánchez.
                                                    Juan R. Sánchez, C.J.




                                                2
